

116 HR 4533 IH: Native Health Access Improvement Act of 2019
U.S. House of Representatives
2019-09-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4533IN THE HOUSE OF REPRESENTATIVESSeptember 26, 2019Mr. Pallone (for himself and Mr. Ruiz) introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committees on Ways and Means, and Natural Resources, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Public Health Service Act to improve behavioral health outcomes for American Indians
			 and Alaskan Natives, and for other purposes.
	
 1.Short titleThis Act may be cited as the Native Health Access Improvement Act of 2019. 2.Special behavioral health program for IndiansPart A of title V of the Public Health Service Act (42 U.S.C. 290aa et seq.) is amended by adding at the end the following new section:
			
				506B.Special behavioral health program for Indians
 (a)In generalThe Director of the Indian Health Service, in coordination with the Assistant Secretary for Mental Health and Substance Use, shall award grants for providing services in accordance with subsection (b) for the prevention and treatment of mental health and substance use disorders.
 (b)Services through Indian health facilitiesFor purposes of subsection (a), services are provided in accordance with this subsection if the services are provided through any of the following entities:
 (1)The Indian Health Service. (2)An Indian health program operated by an Indian tribe or tribal organization pursuant to a contract, grant, cooperative agreement, or compact with the Indian Health Service pursuant to the Indian Self-Determination and Education Assistance Act (25 U.S.C. 5301 et seq.).
 (3)An urban Indian health program operated by an urban Indian organization pursuant to a grant or contract with the Indian Health Service pursuant to title V of the Indian Health Care Improvement Act (25 U.S.C. 1651 et seq.).
 (c)ReportsEach grantee under this section shall submit reports at such time, in such manner, and containing such information as the Director of the Indian Health Service may require.
					(d)Technical assistance center
 (1)EstablishmentThe Director of the Indian Health Service, in coordination with the Assistant Secretary for Mental Health and Substance Use, shall establish a technical assistance center (directly or by contract or cooperative agreement)—
 (A)to provide technical assistance to grantees under this section; and (B)to collect and evaluate information on the program carried out under this section.
 (2)ConsultationThe technical assistance center shall consult with grantees under this section for purposes of developing evaluation measures and data submission requirements for purposes of the collection and evaluation of information under paragraph (1)(B).
 (3)Data submissionAs a condition on receipt of a grant under this section, an applicant shall agree to submit data consistent with the data submission requirements developed pursuant to paragraph (2).
						(e)Funding
 (1)In generalFor the purpose of making grants under this section, there is authorized to be appropriated, and there is appropriated, out of any money in the Treasury not otherwise appropriated, $150,000,000 for each of fiscal years 2020 through 2024.
 (2)Technical assistance centerOf the amount made available to carry out this section for each of fiscal years 2020 through 2024, the Director of the Indian Health Service shall allocate a percentage of such amount, to be determined by the Director in consultation with Indian tribes, for the technical assistance center under subsection (d).
 (f)DefinitionsIn this section, the terms Indian health program, Indian tribe, tribal organization, and urban Indian organization have the meanings given those terms in section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603).
					.
		3.Indian defined in PPACA
			(a)Indian defined in PPACA
 (1)In generalSection 1304 of the Patient Protection and Affordable Care Act (42 U.S.C. 18024) is amended by adding at the end the following new subsection:
					
						(f)Indian
 (1)In generalIn this title, the term Indian means any individual— (A)described in paragraph (13) or (28) of section 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603);
 (B)who is eligible for health services provided by the Indian Health Service under section 809 of the Indian Health Care Improvement Act (25 U.S.C. 1679);
 (C)who is of Indian descent and belongs to the Indian community served by the local facilities and program of the Indian Health Service; or
 (D)who is described in paragraph (2). (2)Included individualsFor purposes of this title, the following individuals shall be considered to be an Indian:
 (A)A member of a Federally recognized Indian tribe. (B)A resident of an urban center who meets one or more of the following four criteria:
 (i)Membership in a Tribe, band, or other organized group of Indians, including those Tribes, bands, or groups terminated since 1940 and those recognized by the State in which they reside, or being a descendant, in the first or second degree, of any such member.
 (ii)Is an Eskimo or Aleut or other Alaska Native. (iii)Is considered by the Secretary of the Interior to be an Indian for any purpose.
 (iv)Is determined to be an Indian under regulations promulgated by the Secretary. (C)An individual who is considered by the Secretary of the Interior to be an Indian for any purpose.
 (D)An individual who is considered by the Secretary to be an Indian for purposes of eligibility for Indian health care services, including as a California Indian, Eskimo, Aleut, or other Alaska Native..
				(2)Conforming amendments
 (A)Affordable choices health benefit plansSection 1311(c)(6)(D) of the Patient Protection and Affordable Care Act (42 U.S.C. 18031(c)(6)(D)) is amended by striking section 4 of the Indian Health Care Improvement Act and inserting section 1304(f).
 (B)Reduced cost-sharing for individuals enrolling in qualified health plansSection 1402(d) of the Patient Protection and Affordable Care Act (42 U.S.C. 18071(d)) is amended— (i)in paragraph (1), in the matter preceding subparagraph (A), by striking section 4(d) of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b(d)) and inserting section 1304(f); and
 (ii)in paragraph (2), in the matter preceding subparagraph (A), by striking (as so defined) and inserting (as defined in section 1304(f)). (C)Exemption from penalty for not maintaining minimum essential coverageSection 5000A(e) of the Internal Revenue Code of 1986 is amended by striking paragraph (3) and inserting the following new paragraph:
						
 (3)IndiansAny applicable individual who is an Indian (as defined in section 1304(f) of the Patient Protection and Affordable Care Act)..
 (3)Effective dateThe amendments made by this subsection shall apply with respect to plan years beginning on or after January 1, 2021.
 (b)Technical amendmentsSection 4 of the Indian Health Care Improvement Act (25 U.S.C. 1603) is amended— (1)in paragraph (13), by striking as defined in subsection (d) hereof and inserting as defined in paragraph (14); and
 (2)in paragraph (28)— (A)by striking as defined in subsection (g) hereof and inserting as defined in paragraph (27); and
 (B)by striking subsection (c)(1) through (4) and inserting subparagraphs (A) through (D) of paragraph (13). 